 

CERTAIN INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS BOTH NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED. OMISSIONS ARE DESIGNATED AS [***].

Exhibit 10.1

LICENSE AGREEMENT

This License Agreement (“Agreement”) is entered into as of July 3, 2008
(“Effective Date”) by and between Impinj Inc., a Delaware corporation
(“Purchaser”), and Intel Corporation, a Delaware corporation (“Seller”). Seller
and Purchaser are sometimes referred to as the “Parties” and each individually
as a “Party.”

WHEREAS, Seller and Purchaser have entered into an Asset Purchase Agreement
dated as of the date hereof (the “Asset Purchase Agreement”), including certain
Transfer Documents in connection therewith, pursuant to which Purchaser is to
purchase certain specific assets of Seller; and

WHEREAS, Seller owns certain valuable Intellectual Property relevant to the
assets that are the subject of the Asset Purchase Agreement; and

WHEREAS, Seller and Purchaser wish to enter into this Agreement with respect to
certain of such Intellectual Property in certain products.

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND PREMISES CONTAINED
HEREIN, THE PARTIES AGREE AS FOLLOWS:

ARTICLE I

DEFINITIONS

1.1 Definitions. Capitalized terms used in this Agreement shall have the
respective meanings ascribed to such terms in Appendix A to this Agreement.
Capitalized terms used but not defined in this Agreement shall have the meanings
ascribed to such terms in the Asset Purchase Agreement.

Defined Terms Generally. The definitions set forth in Appendix A or otherwise
referred to in this Agreement shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import, when used in this Agreement, refer to this Agreement as
a whole and not to any particular provision of this Agreement. References to a
Person are also to its permitted successors and assigns. All references herein
to Articles, Sections, Exhibits, Appendices and Schedules shall be deemed to be
references to Articles and Sections of, and Exhibits, Appendices and Schedules
to, this Agreement unless the context shall otherwise require. Unless the
context shall otherwise require, any reference to any contract, instrument,
statute, rule or regulation is a reference to it as amended and supplemented
from time to time (and, in the case of a statute, rule or regulation, to any
successor provision). Any reference in this Agreement to a “day” or a number of
“days” (without the explicit qualification of “Business”) shall be interpreted
as a reference to a calendar day or number of calendar days. If any action is to
be taken by any Party hereto pursuant to this Agreement on a day that is not a
Business Day, such action shall be taken on the next Business Day following such
day.

 

--------------------------------------------------------------------------------

 

 

 

CONFIDENTIAL

ARTICLE II

PURCHASER LICENSE RIGHTS

2.1 License to Seller Licensed Patents. Subject to all terms and conditions of
this Agreement (including Article V hereof), Seller hereby grants to Purchaser a
non-exclusive, perpetual, non-transferable (except as provided in Section 8.2
hereof), non-assignable (except as provided in Section 8.2 hereof),
royalty-free, fully paid-up, worldwide, irrevocable (except as provided in
Article V hereof) license (without the right to sublicense), under only the
Licensed Claims of the Seller Licensed Patents, to:

(a) make, have made, use, sell, offer for sale, import and export, in each case
through all levels of manufacturing and distribution channels for the Licensed
Products, the Licensed Products; and

(b) practice or have practiced any method or process for the manufacture of the
Licensed Products.

For purposes of clarity, (i) the provisions of this Article II are not intended
to restrict or expand any right an end user may have to use a Licensed Product
manufactured and sold during the Term of this Agreement in strict accordance
with the license granted pursuant to this Section 2.1 and (ii) the incorporation
of a Licensed Product into another device or the combination of a Licensed
Product with any other item(s) shall not negate the license with respect to such
Licensed Product, but no license or immunity is granted by Seller under this
Agreement directly or by implication, estoppel or otherwise for such device or
such combination or the use of such device or such combination.

2.2 Clarification Regarding Patent Laundering. The Parties understand,
acknowledge and agree that the Patent license granted by Seller to Purchaser
under Section 2.1 above is intended to cover only products of Purchaser that
meet the definition of Licensed Products and is not intended to cover any
manufacturing activities that Purchaser may undertake on behalf of any third
parties (i.e., Patent laundering activities). A product shall not be considered
to be a Licensed Product unless such product is manufactured by or on behalf of
Purchaser in strict accordance with the license granted by Seller to Purchaser
pursuant to Section 2.1 above and sold by Purchaser (either directly or through
Purchaser’s distribution channels) as Purchaser’s own product and under
Purchaser’s Mark(s) (or, solely as set forth in, and subject to, the Transition
Services Agreement between Seller and Purchaser, dated of even date herewith
(the “Transition Services Agreement”), Seller’s Mark(s)), and otherwise complies
with this Section 2.2 and the other terms and conditions of this Agreement.
Similarly, the Patent license granted by Seller to Purchaser under Section 2.1
above is not intended to cover any services provided by Purchaser to the extent
that such services are provided to or on behalf of any third party using
tangible or intangible materials provided by or on behalf of any third party.
Accordingly, by way of clarification, the following non-exhaustive general
guidelines are provided to aid the determination of whether a product or portion
thereof is a Licensed Product or whether such product or portion thereof is
disqualified from being a Licensed Product because circumstances surrounding the
manufacture of the product suggest Patent laundering.

 

2

 

--------------------------------------------------------------------------------

 

 

 

(a) Any products, components or modules that otherwise meet the definition of
Licensed Products are disqualified as Licensed Products if such products,
components or modules are manufactured on behalf of any third party from designs
received in a substantially completed form from any third party for resale to or
on behalf of any third party.

(b) Any products, components or modules of Purchaser that otherwise meet the
definition of Licensed Products are not disqualified as Licensed Products under
the prohibition against Patent laundering set forth in this Section 2.2 if:

(i) Purchaser owns the design of and is under no obligation that restricts the
sale of such products, components or modules; or

(ii) Purchaser has an unrestricted license right to the design of such products,
components or modules.

2.3 License to Seller Licensed Trade Secrets. Subject to all terms and
conditions of this Agreement, Seller hereby grants to Purchaser a non-exclusive,
perpetual, irrevocable, worldwide, non-transferable (except as provided in
Section 8.2 hereof), non-assignable (except as provided in Section 8.2 hereof),
royalty-free, fully paid-up license (without the right to sublicense), under the
Seller Licensed Trade Secrets, to use the Seller Licensed Trade Secrets solely
within the Field of Use. Purchaser shall maintain in confidence all Seller
Licensed Trade Secrets as the Confidential Information of Seller in accordance
with the Non-disclosure Agreement. Without limiting the generality of the
foregoing in this Section 2.3 or the terms and conditions of the Non-disclosure
Agreement, Purchaser shall have no right to disclose to any third party any
Seller Licensed Trade Secrets, except as reasonably necessary, and solely to the
extent reasonably necessary, in connection with the manufacture, sale, offering
for sale, import, export or other disposition of Licensed Products in accordance
with the license granted by Seller to Buyer under Section 2.1 above; provided
that any such third party has agreed in writing to maintain the confidentiality
of the Seller Licensed Trade Secrets pursuant to a confidentiality agreement
that is no less restrictive than the confidentiality requirements of the
Non-disclosure Agreement.

2.4 Use of Seller Marks. Any use by Purchaser of the Marks of Seller shall be in
accordance with and subject to the terms and conditions of the Transition
Services Agreement.

2.5 Restrictions on Seller. Except as set forth in the Transition Services
Agreement and except as provided in Section 3.2 herein, for a period of
[***] years after the Effective Date, Seller agrees not to (a) make, have made,
sell, license or otherwise provide to any third party the Products or any
products derived from and substantially identical to the Products, or (b) sell,
license or otherwise provide to any third party the Restricted Documents.

ARTICLE III

SELLER LICENSE RIGHTS

3.1 Transfer of Technical Information. Seller agrees to convey, transfer and
assign to Purchaser all right, title, and interest, subject to the license
rights granted back to Seller pursuant

 

 

3

 

--------------------------------------------------------------------------------

 

 

 

to Section 3.2 herein, that Seller may have in the documents and other tangible
materials and things set forth on Exhibit A to the Asset Purchase Agreement
(“Technical Information”) pursuant to an operative transfer provision in the
Asset Purchase Agreement (and/or an instrument of assignment attached thereto).
Notwithstanding the foregoing in this Section 3.1, Seller may retain copies of
the Technical Information, subject to the license rights granted back to Seller
pursuant to Section 3.2 herein. Seller shall maintain in confidence the
Technical Information as the Confidential Information of Purchaser in accordance
with the terms of the Non-disclosure Agreement.

3.2 License Back to Seller. Purchaser hereby grants to Seller a non-exclusive,
worldwide, perpetual, irrevocable, royalty-free, fully paid-up license (without
the right to sublicense), under any Intellectual Property or other rights in or
to the Technical Information transferred to Purchaser as set forth in
Section 3.1 above, to use, reproduce, modify, adapt, create derivative works of,
perform, display and otherwise exploit the Technical Information in and in
connection with any Seller Products solely outside the Field of Use, and to
make, have made, use, sell, offer to sell, import, export and otherwise exploit
any such Seller Products. Seller has the right to disclose the Technical
Information to third parties for the purpose of the manufacture, sale, offering
for sale, import, export or other disposition of Seller Products solely outside
the Field of Use in accordance with the license rights granted by Purchaser to
Seller under this Section 3.2; provided that any such third party has agreed in
writing to maintain the confidentiality of the Technical Information pursuant to
a confidentiality agreement that is no less restrictive than the confidentiality
requirements of the Non-disclosure Agreement.

3.3 Purchaser Covenant Not to Sue.

(a) From and after the Closing Date, Purchaser hereby covenants and agrees,
subject to the terms and conditions of this Agreement (including Section 3.3(b)
below), the Asset Purchase Agreement and the Transfer Documents, on behalf of
itself and its Affiliates and Purchaser’s and its Affiliates’ respective
officers, directors, employees and agents, or any of them in their respective
capacity as such, that none of them will Assert (whether in law or in equity)
against any Covered Seller Party any claim that the manufacture, use, import,
export, offer for sale, sale, distribution or other exploitation of any Seller
Product or any process or method employed in the manufacture, testing,
distribution, use or other exploitation of any Seller Product infringes,
directly or indirectly, any Purchaser Patent (the foregoing covenant, the
“Purchaser Covenant”).

(b) (i) If Seller or any of its Affiliates makes a Prohibited Claim against a
Covered Purchaser Party, Purchaser shall deliver to Seller a written notice of
termination of the Purchaser Covenant. If Seller or its Affiliate, as
applicable, fails to dismiss or have dismissed such Prohibited Claim with
prejudice within thirty (30) days after Seller’s receipt of such termination
notice, the Purchaser Covenant shall terminate and be null and void at the end
of such thirty (30) day period with respect to all Covered Seller Parties,
without giving rise in and of itself to any right of Seller pursuant to
Section 5.3 herein to terminate the Patent license granted by Seller to
Purchaser under Section 2.1 above; provided that Purchaser (on behalf of itself
and each of its Affiliates) waives any claims, damages or liability with respect
to any

 

4

 

--------------------------------------------------------------------------------

 

 

 

activities of any Covered Seller Parties within the scope of the Purchaser
Covenant prior to the date of such termination of the Purchaser Covenant.

(ii) If a Covered Seller Party that is not Seller, an Affiliate of Seller or a
Seller Indemnified Party makes a Prohibited Claim against a Covered Purchaser
Party, Purchaser shall deliver to Seller and such Covered Seller Party a written
notice of termination of the Purchaser Covenant only with respect to such
Covered Seller Party. If such a Covered Seller Party fails to dismiss or have
dismissed such Prohibited Claim with prejudice within thirty (30) days after
such Covered Seller Party’s receipt of such termination notice, the Purchaser
Covenant shall terminate and be null and void at the end of such thirty (30) day
period with respect only to such Covered Seller Party, without giving rise in
and of itself to any right of Seller pursuant to Section 5.3 herein to terminate
the Patent license granted by Seller to Purchaser under Section 2.1 above;
provided that Purchaser (on behalf of itself and each of its Affiliates) waives
any claims, damages or liability with respect to any activities of such Covered
Seller Party within the scope of the Purchaser Covenant prior to the date of
such termination of such Purchaser Covenant.

(iii) For purposes of this Section 3.3(b) , “Prohibited Claim” means an
Assertion by a Covered Seller Party against a Covered Purchaser Party of a claim
that the manufacture, use, import, export, offer for sale, sale, distribution or
other exploitation of any product or any process or method employed in the
manufacture, testing, distribution, use or other exploitation thereof, in each
of the foregoing cases in the Field of Use, infringes, directly or indirectly,
any Patent of such Covered Seller Party.

(iv) For purposes of this Section 3.3(b) , “Seller Indemnified Party” means any
Covered Seller Party to whom Seller or any of its Affiliates have, as of the
Effective Date, an obligation to indemnify in the event Purchaser Asserts
against such Covered Seller Party any claim that the manufacture, use, import,
export, offer for sale, sale, distribution or other exploitation of any Seller
Product or any process or method employed in the manufacture, testing,
distribution, use or other exploitation of any Seller Product infringes,
directly or indirectly, any Purchaser Patent.

(c) In the event that Purchaser or any of its Affiliates (or any Purchaser
Patent Successor) intends to sell, assign, transfer or convey (expressly or by
operation of law or otherwise), or exclusively license or grant or convey any
right to enforce or Assert, or otherwise dispose of any Purchaser Patent
(“Purchaser Patent Sale”) to any third party, then, prior to such Purchaser
Patent Sale, Purchaser (or such Purchaser Patent Successor) agrees to cause any
such third party to grant a covenant not to sue with respect to such Purchaser
Patent(s) in writing of the same scope and having all of the same terms as the
covenant not to sue granted by Purchaser to Seller and the Covered Seller
Parties in Section 3.3(a) above. In the event Purchaser (or such Purchaser
Patent Successor) is unable to cause any such third party to comply in full with
the foregoing sentence prior to any such Purchaser Patent Sale, then, effective
immediately prior to the closing of such Purchaser Patent Sale, Purchaser (or
such Purchaser Patent Successor) agrees to grant and does hereby grant to Seller
and its Affiliates a perpetual, irrevocable, non-exclusive, royalty-free,
non-assignable (except as provided in Section 8.2 hereof), sublicensable,

 

5

 

--------------------------------------------------------------------------------

 

 

 

non-transferable (except as provided in Section 8.2 hereof), worldwide license
(the rights of which shall extend and apply to Seller’s and its Affiliates’
direct and indirect suppliers, distributors and customers), solely under the
Purchaser Patent(s) that is or are the subject of such Purchaser Patent Sale,
to:

(i) make, have made, use, sell, offer to sell, import, export and otherwise
exploit and dispose of, in each case through all levels of manufacturing and
distribution channels for Seller Products, all Seller Products; and

(ii) practice or have practiced any method or process for the manufacture,
testing, distribution, use or other exploitation or other disposition of Seller
Products;

and such Purchaser Patent Sale of such Purchaser Patent(s) shall be deemed
subject to such license to Seller and its Affiliates, and the third party to
which such Purchaser Patent Sale is made shall simultaneously assume such
license in writing. Any such Purchaser Patent Sale without such written
assumption of the foregoing license by such third party shall be null and void
ab-initio and of no force or effect. For the avoidance of doubt, this
Section 3.3 applies only to Purchaser Patents and does not extend or purport to
extend to any Patent of any third party or its Affiliates other than any
Purchaser Patent owned by such third party or its Affiliates as a result of a
Purchaser Patent Sale. For the purposes of this Section 3.3, “Purchaser Patent
Successor” shall mean any Person to which a Purchaser Patent is sold, assigned,
transferred, conveyed or otherwise disposed of, or that is granted or conveyed
an exclusive license or any right to enforce or Assert a Purchaser Patent.

ARTICLE IV

NO OTHER RIGHTS

4.1 No Other Rights. No other rights are granted or licensed by either Party to
the other Party under this Agreement, by implication, estoppel, statute or
otherwise, except as expressly provided in Article II and Article III of this
Agreement. Without limiting the generality of the foregoing, (a) nothing in the
licenses granted in Article II above shall expressly or by implication, estoppel
or otherwise give Purchaser any right to license or sublicense any of the Seller
Licensed Patents to any third party, and (b) nothing in this Agreement grants or
otherwise provides Purchaser with any rights whatsoever under any claims of any
Patent other than the Licensed Claims of the Seller Licensed Patents.

4.2 No Delivery or Support. Nothing in this Agreement shall be construed to
require any delivery of any physical devices, software, source code, object code
or other items by one Party to the other Party, or to require any support
obligations whatsoever on the part of Seller with respect to any physical
devices, software, source code, object code or other items; to the extent the
Parties have agreed upon provisions related to such delivery or such support
obligations, such provisions are contained in the Asset Purchase Agreement or
another Transfer Document, and are not a part of this Agreement.

 

6

 

--------------------------------------------------------------------------------

 

 

 

4.3 No Third Party Rights. Notwithstanding any provision of this Agreement to
the contrary, the Parties acknowledge and agree that Seller is not transferring
to Purchaser hereunder, or purporting to transfer to Purchaser hereunder,
ownership of any Intellectual Property rights that are owned by any third party.
Notwithstanding any provision of this Agreement to the contrary, the Parties
acknowledge and agree that Seller is not licensing to Purchaser hereunder, or
purporting to license to Purchaser hereunder (or granting any other rights to
Purchaser hereunder with respect to, or purporting to grant any other rights to
Purchaser hereunder with respect to) any Intellectual Property rights that are
owned by any third party.

4.4 Ownership of Seller Licensed Patents and Seller Licensed Trade Secrets. As
between the Parties, and subject only to the licenses granted by Seller to
Purchaser under Article II above, Seller retains and owns all right, title and
interest in and to the Seller Licensed Patents and the Seller Licensed Trade
Secrets.

ARTICLE V

EFFECTIVE DATE, TERM AND TERMINATION

5.1 Term. This Agreement and the rights and licenses granted hereunder shall
become effective on the Effective Date. Subject to the survival provisions of
Section 5.4 hereof, this Agreement shall continue in effect unless and until
terminated pursuant to Section 5.2 or Section 5.3 hereof (the “Term”).

5.2 Termination.

(a) Bankruptcy or Insolvency. Subject to the survival provisions of Section 5.4
hereof, this Agreement shall automatically terminate upon the occurrence of any
of the following events:

(i) any adjudication that a Party is bankrupt or insolvent;

(ii) the filing by a Party of a petition in bankruptcy or insolvency, any
petition or answer seeking reorganization, readjustment or arrangement of its
business under any law relating to bankruptcy or insolvency;

(iii) the appointment of a trustee in bankruptcy for all or substantially all of
the property of a Party; or

(iv) the making by a Party of any assignment for the benefit of creditors;

unless such Party continues as an operational entity and, in the case of
Purchaser, continues to conduct its business related to the Licensed Products.

(b) Breach. Subject to the survival provisions of Section 5.4 hereof, Seller
shall have the right to terminate this Agreement upon thirty (30) days prior
written notice to

 

7

 

--------------------------------------------------------------------------------

 

 

 

Purchaser of the occurrence of any of the following events, if Purchaser does
not cure its default within such time:

(i) Purchaser breaches its confidentiality obligations with respect to any Trade
Secrets licensed to Purchaser as set forth under this Agreement and the
Non-disclosure Agreement; or

(ii) Purchaser breaches Section 2.1, Section 2.2 and/or Section 3.3 hereof.

Prior to Seller’s providing of any such notice pursuant to this Section 5.2(b) ,
the Parties shall attempt to resolve any dispute regarding Seller’s right to
terminate this Agreement pursuant to this Section 5.2(b) in accordance with the
terms of Section 8.10(a) hereof, provided that Seller may provide such notice
immediately after the Parties meet with an impartial mediator as provided in
Section 8.10(a) hereof if any disagreement remains after such meeting.

5.3 Termination Due to Proceedings.

(a) The Patent license that is granted to Purchaser under Section 2.1 above is
subject to the ongoing condition, which condition is further subject to
Section 5.3(b) hereof, that neither Purchaser nor any of its Affiliates shall
Assert against any Covered Seller Party any claim that the manufacture, use,
import, export, sale, offer for sale, distribution or other exploitation of any
Seller Product or any process or method employed in the manufacture, testing,
distribution, use or other exploitation of any Seller Product infringes,
directly or indirectly, any Patent of Purchaser or any of Purchaser’s
Affiliates. Upon any such Assertion by Purchaser or any of its Affiliates
(except where Seller or an Affiliate of Seller has first Asserted or threatened
in writing to Assert a Patent-related action against Purchaser or a Covered
Purchaser Party), Seller shall deliver to Purchaser a written notice of
termination of the Patent license granted by Seller under Section 2.1 above. If
Purchaser fails to dismiss or have dismissed any such Assertion with prejudice
within thirty (30) days after Purchaser’s receipt of such termination notice,
the Patent license granted by Seller to Purchaser under Section 2.1 above shall
immediately and automatically (without any action required by Seller) terminate
at the end of such thirty (30) day period. For the avoidance of doubt, this
Section 5.3(a) survives and remains applicable to Purchaser even after any
Change of Control.

(b) Notwithstanding the foregoing provisions of Section 5.3(a) above, Seller may
not terminate the Patent license granted by Seller to Purchaser under
Section 2.1 above as a result of a counterclaim by Purchaser in a Patent
infringement lawsuit initiated by Seller.

5.4 Survival. The provisions of Article I, Section 2.3, Section 3.1,
Section 3.2, Section 3.3, Article IV, this Section 5.4, Article VI, Article VII
and Article VIII will survive any termination of this Agreement.

 

8

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE VI

DISCLAIMER

6.1 Disclaimer. Excepting only those representations and warranties, if any,
that are expressly set forth in the Asset Purchase Agreement, and
notwithstanding any provision of this Agreement, any Transfer Document or any
other agreement to the contrary, Seller makes no warranty or representation to
Purchaser with respect to any Intellectual Property rights. Nothing contained in
this Agreement shall be construed as:

(a) a warranty or representation by Seller as to the validity, enforceability or
scope of any Patent rights or other Intellectual Property rights; or

(b) a warranty or representation that any manufacture, sale, lease, use or other
disposition or exploitation of any Licensed Products will be free from
infringement or misappropriation of any Patent rights or other Intellectual
Property rights of either Party or any third party; or

(c) (i) an agreement by or obligation of a Party that licensed to the other
Party any Intellectual Property or Technology hereunder to bring or prosecute
any actions or suits against any third parties for infringement or
misappropriation of such Intellectual Property or Technology or to otherwise
enforce such Intellectual Property or Technology against any third party, or
(ii) conferring any right on a Party licensed under any Intellectual Property or
Technology hereunder to bring or prosecute actions or suits against any third
parties for infringement or misappropriation of such Intellectual Property or
Technology or to otherwise enforce such Intellectual Property or Technology
against any third party; or

(d) other than as specifically set forth in the Transition Services Agreement,
conferring to either Party any right to use, in advertising, publicity or
otherwise, any Mark of the other Party, or any contraction, abbreviation or
simulation thereof, or any Mark confusingly similar thereto; or

(e) conferring, by implication, estoppel or otherwise, upon any Party licensed
hereunder, any license or other right under any Patent, Copyright, Trade Secret,
Mark or other Intellectual Property right except the licenses and rights
expressly granted hereunder; or

(f) an obligation on Seller’s part to furnish any know-how to Buyer related to
any Patents; or

(g) a requirement that either Party file any Patent application, secure any
Patent, or maintain any Patent in force.

6.2 NO IMPLIED WARRANTIES. EXCEPT AS EXPLICITLY SET FORTH IN THE ACCOMPANYING
ASSET PURCHASE AGREEMENT, SELLER LICENSES AND PROVIDES THE SELLER LICENSED
PATENTS AND SELLER LICENSED TRADE SECRETS, AND PURCHASER LICENSES AND PROVIDES
THE TECHNICAL INFORMATION, ON AN “AS IS” BASIS, AND EACH PARTY EXPRESSLY
DISCLAIMS

 

9

 

--------------------------------------------------------------------------------

 

 

 

ANY REPRESENTATIONS, WARRANTIES OR CONDITIONS, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, WITH RESPECT TO THE SAME, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
NON-INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS OR FITNESS FOR A
PARTICULAR PURPOSE.

ARTICLE VII

LIMITATION OF LIABILITY

7.1 NEITHER PARTY SHALL UNDER ANY CIRCUMSTANCES BE LIABLE TO THE OTHER FOR ANY
EXEMPLARY, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING COMPENSATION
OR DAMAGES FOR LOSS OF PRESENT OR PROSPECTIVE PROFITS OR REVENUES, OR
EXPENDITURES, INVESTMENTS OR COMMITMENTS MADE IN CONNECTION WITH THE
ESTABLISHMENT OF THIS AGREEMENT, OR COST OF PROCUREMENT OF SUBSTITUTE
INTELLECTUAL PROPERTY, TECHNOLOGY, PRODUCTS OR SERVICES; EVEN IF SUCH PARTY HAS
BEEN ADVISED OF ANY SUCH DAMAGES AND REGARDLESS OF THE LEGAL THEORY ON WHICH
SUCH DAMAGES MAY BE BASED; PROVIDED , HOWEVER , WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, THE PARTIES HERETO ACKNOWLEDGE THAT PURCHASER SHALL BE
ENTITLED TO RECOVER FOR LOSS OF PROFITS RESULTING FROM SELLER’S BREACH OF
SECTION 2.5 HEREOF.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

8.1 Authority. Each of the Parties hereto represents and warrants that it has
the right to enter into this Agreement and perform all of its obligations
hereunder.

8.2 No Assignment. This Agreement is personal to the Parties. This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns. No assignment of this Agreement or
of any rights or obligations hereunder may be made by either Seller or
Purchaser, directly or indirectly (by operation of law or otherwise), without
the prior written consent of the other Party hereto and any attempted assignment
without the required consents shall be void, except that either Party may assign
this Agreement or any of its rights, interests or obligations hereunder as part
of the sale or transfer of all or substantially all of the assets or stock of
such Party or the business of such Party to which this Agreement relates. No
assignment of this Agreement or any obligations hereunder shall relieve the
Parties hereto of any such obligations. Upon any such permitted assignment, the
references in this Agreement to Purchaser or Seller shall also apply to any such
assignee of Purchaser or Seller, respectively, unless the context otherwise
requires.

8.3 Notice of Change of Control. Promptly upon the earlier of a Party’s
approving or entering into any transaction constituting a Change of Control or
an announcement by such Party or any other Person of a Change of Control of such
Party, such Party shall give the other Party written notice thereof, describing
in reasonable detail the applicable Change of Control and identifying each
Person that is a party to such transaction or transactions.

 

10

 

--------------------------------------------------------------------------------

 

 

 

8.4 Notices. All notices and other communications pursuant to this Agreement
shall be in writing and shall be deemed given if delivered personally,
telecopied, nationally-recognized overnight courier or mailed by registered or
certified mail (return receipt requested), postage prepaid, to the Parties at
the addresses set forth below or to such other address as the Party to whom
notice is to be given may have furnished to the other Party hereto in writing in
accordance herewith. Any such notice or communication shall be deemed to have
been delivered and received (a) in the case of personal delivery, on the date of
such delivery, (b) in the case of telecopier, on the date sent if confirmation
of receipt is received and such notice is also promptly mailed by registered or
certified mail (return receipt requested), (c) in the case of a
nationally-recognized overnight courier in circumstances under which such
courier guarantees next Business Day delivery, on the next Business Day after
the date when sent and (d) in the case of mailing, on the third Business Day
following that on which the piece of mail containing such communication is
posted:

 

 

 

 

 

 

 

 

if to Seller:

  

Intel Corporation

2200 Mission College Boulevard

Santa Clara, CA 95054

Telecopier:

Attention: General Counsel

 

 

 

 

 

and:

  

Intel Corporation

2200 Mission College Boulevard

Santa Clara, CA 95054

Telecopier:

Attention: Treasurer

 

 

 

 

 

with a copy to: (which shall not constitute notice)

  

Weil, Gotshal, Manges LLP

201 Redwood Shores Parkway

Redwood Shores, California 94065

Telecopier:

Attention: Richard S. Millard

 

 

 

 

 

if to Purchaser:

  

Impinj Inc.

701 North 34th Street, Suite 300

Seattle, WA 98103

Telecopier:

Attention: Vice President, Finance

 

 

 

 

 

with a copy to:

(which shall not constitute notice)

  

Wilson Sonsini Goodrich & Rosati, P.C.

701 Fifth Avenue, Suite 5100

Seattle, Washington 98104

Telecopier:

Attention: Patrick J. Schultheis

 

11

 

--------------------------------------------------------------------------------

 

 

 

or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

8.5 No Presumption Against Drafting Party. Each of Purchaser and Seller
acknowledges that it has participated jointly in the negotiation and drafting of
this Agreement and has been represented by counsel in connection therewith.
Accordingly, each of Purchaser and Seller hereby acknowledges that this
Agreement shall be construed as jointly drafted by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of authorship of any provision or this Agreement, and any rule of Law or
any legal decision that would require interpretation of any claimed ambiguities
in this Agreement against the drafting Party has no application and is expressly
waived.

8.6 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any Law or public policy, all other
terms or provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

8.7 Taxes and Expenses. Except as otherwise provided in the Asset Purchase
Agreement, all costs and expenses (including any Taxes as defined in the Asset
Purchase Agreement) incurred in connection with this Agreement and in closing
and carrying out the transactions contemplated hereby and thereby shall be paid
by the Party incurring such cost or expense.

8.8 Entire Agreement; Amendments and Waivers. This Agreement (including the
Schedules, Exhibits and Appendices hereto), the Asset Purchase Agreement and the
other Transfer Documents represent the entire understanding and agreement
between the Parties with respect to the subject matter hereof and thereof and
supersede all prior and contemporaneous agreements, understandings and
negotiations, both written and oral, express or implied, between and among the
Parties with respect to the subject matter of this Agreement. No representation,
warranty, promise, inducement or statement of intention has been made by either
Party that is not embodied in this Agreement, the Asset Purchase Agreement or
the other Transfer Documents, and neither Party shall be bound by, or be liable
for, any alleged representation, warranty, promise, inducement or statement of
intention not embodied herein or therein. This Agreement can be amended,
supplemented or changed, and any provision hereof can be waived, only by written
instrument making specific reference to this Agreement signed by both Parties.
No action taken pursuant to this Agreement, including any investigation by or on
behalf of any Party, shall be deemed to constitute a waiver by the Party taking
such action of compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any Party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No

 

12

 

--------------------------------------------------------------------------------

 

 

 

failure on the part of any Party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. In addition, the provisions of Section 5.3 of this
Agreement will not be triggered by the initiation of an action by either Party
for contractual breach of one or more of this Agreement, the Asset Purchase
Agreement, the other Transfer Documents or the Non-disclosure Agreement.

8.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and performed in such State without giving effect to the choice of law
principles of such State that would require or permit the application of the
laws of another jurisdiction.

8.10 Dispute Resolution; Submission to Jurisdiction; Consent to Service of
Process.

(a) All disputes arising directly under this Agreement or the grounds for
termination thereof shall be resolved as follows: The senior management of both
Parties shall meet to attempt to resolve any such dispute. If the dispute cannot
be resolved by the senior management, either Party may make a written demand for
formal dispute resolution and specify therein the scope of the dispute. Within
thirty (30) days after such written notification, the Parties agree to meet for
one day with an impartial mediator and consider dispute resolution alternatives
other than litigation. If an alternative method of dispute resolution is not
agreed upon within thirty (30) days after the one-day mediation, either Party
may begin litigation proceedings.

(b) Notwithstanding the provisions of Section 8.10(a) , each Party shall have
the right, without the requirement of first seeking a remedy through any dispute
resolution alternative (including arbitration) that has been agreed upon, to
seek preliminary injunctive or other equitable relief in any proper court in the
event that such Party determines that eventual redress through the dispute
resolution alternative will not provide a sufficient remedy for any violation of
this Agreement by the other Party.

(c) The Parties hereby irrevocably submit to the jurisdiction of the courts of
the State of California and the Federal courts of the United States of America,
in each case located in the County of Santa Clara, solely in respect of the
interpretation and enforcement of the provisions of this Agreement and of the
documents referred to in this Agreement, and in respect of the transactions
contemplated hereby, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement hereof or
of any such document, that it is not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in said courts or that
the venue thereof may not be appropriate or that this Agreement or any such
document may not be enforced in or by such courts. The Parties hereby consent to
and grant any such court jurisdiction over the person of such Parties and over
the subject matter of such dispute.

 

13

 

--------------------------------------------------------------------------------

 

 

 

(d) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF
THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.10 .

(e) Each of the Parties hereby consents to process being served by any Party to
this Agreement in any suit, action or proceeding by the delivery of a copy
thereof in accordance with the provisions of Section 8.4.

8.11 Specific Performance. The Parties hereby acknowledge and agree that the
breach of or failure of any Party to perform its agreements and covenants
hereunder, including its failure to take all actions as are necessary on its
part to the consummation of the transactions contemplated herein, may cause
irreparable injury to the other Party, for which damages, even if available, may
not be an adequate remedy. Accordingly, each Party hereby consents to the
issuance of injunctive relief by any court of competent jurisdiction to compel
performance of such Party’s obligations and to the granting by any court of the
remedy of specific performance of its obligations hereunder.

8.12 Confidentiality of Terms. The terms of this Agreement shall be expressly
subject to the confidentiality requirements of the Asset Purchase Agreement and
the Non-disclosure Agreement.

8.13 Compliance with Laws. Notwithstanding anything contained in this Agreement
to the contrary, the obligations of the Parties hereto and of the Affiliates of
the Parties shall be subject to all laws, present and future, of any government
having jurisdiction over the Parties hereto or the Affiliates of the Parties,
and to orders, regulations, directions or requests of any such government.

8.14 Force Majeure. The Parties hereto shall be excused from any failure to
perform any obligation hereunder to the extent such failure is caused by war,
acts of public enemies, strikes or other labor disturbances, fires, floods, acts
of God, or any causes of like or different kind beyond the control of the
Parties.

 

14

 

--------------------------------------------------------------------------------

 

 

 

8.15 Third Party Beneficiaries. No provision of this Agreement shall create any
third party beneficiary rights in any Person, including any employee or former
employee of Seller or any Affiliate thereof (including any beneficiary or
dependent thereof).

8.16 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

8.17 Headings. The headings in this Agreement are for convenience of reference
only and shall not affect or be utilized in construing or interpreting this
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

 

 

 

 

 

 

 

 

 

INTEL CORPORATION

 

IMPINJ INC.

 

 

 

 

 

By:

 

/s/ Ravi Jacob

 

 

 

By:

 

/s/ Evan Fein

Name:

 

Ravi Jacob

 

 

 

Name:

 

Evan Fein

Title:

 

Vice President & Treasurer

 

 

 

Title:

 

VP Finance

[SIGNATURE PAGE TO LICENSE AGREEMENT

BETWEEN INTEL CORPORATION AND IMPINJ, INC.]

 

--------------------------------------------------------------------------------

 

 

 

Schedule A

RFID Patents of a Purchaser

US APPLICATION FILED AND PENDING — RFID

 

 

 

 

 

 

 

 

Item No.

  

Filed regular - formal title

  

Filed regular - serial
number

  

Filed regular (non
provisional) (date)

1    

  

RFID Tag Systems, RFID Tags and RFID Processes Using N-ary FSK

  

11/090,961

  

3/25/2005

2    

  

RFID Tag Systems, RFID Tags and RFID Processes With Branch Node Indexing

  

11/090,899

  

3/25/2005

3    

  

RFID TAG UNCOUPLING ONE OF ITS ANTENNA PORTS AND METHODS

  

10/891,894

  

7/14/2004

4    

  

INTERFERENCE CANCELLATION IN RFID SYSTEMS

  

10/981,893

  

11/5/2004

5    

  

DECODING WITH MEMORY IN RFID SYSTEM

  

10/861,073

  

6/4/2004

6    

  

RFID READERS TRANSMITTING PREAMBLES DENOTING DATA RATE AND METHODS

  

10/890,662

  

7/13/2004

7    

  

RFID READERS TRANSMITTING PREAMBLES DENOTING COMMUNICATION PARAMETERS AND RFID
TAGS INTERPRETING THE SAME AND METHODS

  

10/890,976

  

7/13/2004

8    

  

RFID JOINT ACQUISITION OF TIME SYNC AND TIMEBASE

  

11/136,948

  

5/24/2005

9    

  

METHOD AND SYSTEM TO CALIBRATE AN OSCILLATOR WITHIN AN RFID CIRCUIT UTILIZING A
TEST SIGNAL SUPPLIED TO THE RFID CIRCUIT

  

10/824,071

  

4/13/2004

10    

  

On Die RFID Tag Antenna

  

11/069,005

  

2/28/2005

11    

  

RFID TAG CIRCUITS OPERABLE AT DIFFERENT SPEEDS

  

11/707,509

  

2/15/2007

12    

  

Radio Frequency Identification Tag Antenna Assembly

  

29/220,504

  

12/30/2004

13    

  

Conductor For Radio Identification Tag Antenna Assembly

  

29/220,496

  

12/30/2004

14    

  

RFID SYSTEM COMPONENTS IMPLEMENTING ADJUSTED BACKSCATTER CALCULATIONS AND
METHODS

  

11/114,614

  

4/25/2005

15    

  

SELECTING RFID TAGS USING MEMORY-MAPPED PARAMETERS

  

11/217,616

  

8/31/2005

16    

  

RFID TAGS WITH POWER RECTIFIERS THAT HAVE BIAS

  

11/236,709

  

9/26/2005

17    

  

On Wafer Testing of RFID Tag Circuit With Pseudo Antenna Signal

  

11/325,988

  

1/4/2006

18    

  

INVENTORYING RFID TAGS BY EMPLOYING A QUERY PARAMETER Q THAT IS ADJUSTED FOR
IMPROVING

  

11/210,384

  

8/24/2005

19    

  

CHANGING MANNER OF DETERMINING A QUERY PARAMETER Q USED FOR INVENTORYING RFID
TAGS

  

11/210,575

  

8/24/2005

20    

  

PREVENTING COMMUNICATION CONFLICT WITH OTHER RFID READERS

  

11/195,468

  

8/1/2005

21    

  

ERROR RECOVERY IN RFID READER SYSTEMS

  

11/388,235

  

3/22/2006

22    

  

RFID TAG USING UPDATABLE SEED VALUES FOR GENERATING A RANDOM NUMBER

  

11/251,122

  

10/13/2005

23    

  

RFID TAG WITH RANDOM NUMBER GENERATOR HAVING A NOISE- BASED INPUT

  

11/355,665

  

2/15/2006

24    

  

STORING AND RETRIEVING A QUERY PARAMETER Q USED FOR INVENTORYING RFID TAGS

  

11/210,418

  

8/24/2005

25    

  

INVENTORYING RFID TAGS BY EMPLOYING A QUERY PARAMETER Q THAT CONVERGES
HEURISTICALLY

  

11/210,573

  

8/24/2005

26    

  

INTERFERENCE REJECTION IN RFID TAGS

  

11/386,177

  

3/22/2006

27    

  

ADJUSTING RFID WAVEFORM SHAPE IN VIEW OF DETECTED RF ENERGY

  

11/412,170

  

4/25/2006

28    

  

RFID TAGS HAVING A RECTIFIER CIRCUIT INCLUDING A DUAL- TERMINAL RECTIFIER DEVICE

  

11/484,523

  

7/10/2006

29    

  

AUTOMATIC ON-DIE DEFECT ISOLATION

  

11/336,161

  

1/20/2006

30    

  

RFID TAG SWITCHED CAPACITOR SLICER THRESHOLD

  

11/340,033

  

1/26/2006

31    

  

ADAPTIVELY ADJUSTING A QUERY PARAMETER Q USED FOR INVENTORYING RFID TAGS

  

11/210,422

  

8/24/2005

32    

  

LOCAL PROCESSING OF RECEIVED RFID TAG RESPONSES

  

11/472,179

  

6/20/2006

 

--------------------------------------------------------------------------------

 

33    

  

CIRCUITS FOR RFID TAGS WITH MULTIPLE NON-

INDEPENDENTLY DRIVEN RF PORTS

  

11/213,631

  

8/26/2005

34    

  

RFID TAGS COMBINING SIGNALS RECEIVED FROM MULTIPLE RF PORTS

  

11/213,632

  

8/26/2005

35    

  

RACE FLAG FEATURE FOR RADIO FREQUENCY IDENTIFICATION TAG ANTENNA LAYOUT

  

29/239,503

  

9/30/2005

36    

  

RFID TAG CIRCUITS USING RING FET

  

11/489,019

  

7/18/2006

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

37    

  

HANDLING LEGITIMATE AND UNAUTHORIZED ITEMS IN SUPPLY CHAIN ACCORDING TO
AUTHENTICATION OF THEIR RFID TAGS

  

11/637,372

  

12/11/2006

38    

  

RFID READER SYSTEMS AIDED BY RF POWER MEASUREMENT

  

11/622,066

  

1/11/2007

39    

  

RFID Reader Systems Detecting Pilot Tone

  

11/622,092

  

1/11/2007

40    

  

Discontinuous-Loop RFID Reader Antenna and Methods

  

11/623,403

  

1/16/2007

41    

  

RFID TAGS CIRCUITS AND METHODS FOR SENSING OWN POWER TO PREDETERMINE FEASIBILITY
OF REQUESTED ACTION

  

11/624,197

  

1/17/2007

42    

  

ADJUSTING RFID WAVEFORM SHAPE IN VIEW OF SIGNAL FROM ANOTHER READER

  

11/412,192

  

4/25/2006

43    

  

ADJUSTING RFID WAVEFORM SHAPE IN VIEW OF SIGNAL FROM AN RFID TAG

  

11/411,657

  

4/25/2006

44    

  

PERFORMANCE DRIVEN ADJUSTMENT OF RFID WAVEFORM SHAPE

  

11/412,172

  

4/25/2006

45    

  

RECONSTRUCTING RFID WAVEFORM SHAPE FOR REUSE IN INDIVIDUAL CHANNEL

  

11/412,171

  

4/25/2006

46    

  

SECURE TWO-WAY RFID COMMUNICATIONS

  

11/356,885

  

2/17/2006

47    

  

SEMI-STATIC FLIP-FLOPS FOR RFID TAGS

  

11/490,671

  

7/20/2006

48    

  

Adaptable Detection Threshold for RFID Tags and Chips

  

11/670,587

  

2/2/2007

49    

  

RFID Reader Systems with Digital Rate Conversion

  

11/622,140

  

1/11/2007

50    

  

AHEAD-OF-TIME SCHEDULING OF COMMANDS IN RFID READER SYSTEMS

  

11/509,290

  

8/23/2006

51    

  

PREVENTING TIMEOUT OF RFID TAG IN TIMED STATE OF AIR- INTERFACE PROTOCOL

  

11/503,420

  

8/11/2006

52    

  

INTEGRATED CIRCUIT TEST RESULT COMMUNICATION

  

11/470,526

  

9/6/2006

53    

  

RADIO-FREQUENCY IDENTIFICATION TAG WITH OSCILLATOR CALIBRATION

  

11/460,200

  

7/26/2006

54    

  

MULTIPLE RF-PORT MODULATOR FOR RFID TAG

  

11/712,759

  

2/28/2007

55    

  

RFID TAG TRAVEL DIRECTION DETERMINATION

  

11/818,810

  

6/14/2007

56    

  

RFID ANTENNA MODULES AND METHODS THEREOF

  

11/807,114

  

5/25/2007

57    

  

RFID READER SYSTEMS WITH DOUBLE CONVERSION AND METHODS

  

11/742,650

  

5/1/2007

58    

  

RFID TAG CIRCUITS TAGS AND METHODS FOR BACKSCATTERING WITH CONTROLLABLE
ADMITTANCE

  

11/765,552

  

6/20/2007

59    

  

Disabling Poorly Testing RFID ICS

  

11/519,507

  

9/11/2006

60    

  

RFID READERS AND SYSTEMS WITH ANTENNA SWITCHING UPON TAG SENSING, AND METHODS

  

11/749,235

  

5/16/2007

61    

  

RFID READERS AND SYSTEMS INITIALIZING AFTER FREQUENCY HOP AND METHODS

  

11/774,285

  

7/6/2007

62    

  

RFID READER LOW DUTY CYCLE MODE

  

11/770,987

  

6/29/2007

63    

  

RFID READERS AND SYSTEMS PERFORMING PARTIAL OPERATION PER ANTENNA AND METHODS

  

11/769,444

  

6/27/2007

64    

  

AUTOMATED RFID READER FIRMWARE UPGRADE SYSTEM

  

11/789959

  

4/25/2007

65    

  

RFID TAG CHIPS AND TAGS ABLE TO BE PARTIALLY KILLED AND METHODS

  

11/852,439

  

9/10/2007

66    

  

RFID TAG CHIPS AND TAGS WITH ALTERNATIVE MEMORY LOCK BITS AND METHODS

  

11/872,774

  

10/16/2007

67    

  

RFID TAG CHIPS AND TAGS ARRANGING PROTOCOL-RELATED BIT AND LOCK BIT IN SINGLE
NVM MEMORY WORD AND METHODS

  

11/877,054

  

10/23/2007

68    

  

Determining Authentication of RFID Tags for Indicating Legitimacy of Their
Associated Items

  

11/637,479

  

12/11/2006

69    

  

Reporting on Authentication of RFID Tags for Indicating Legitimacy of Their
Associated Items

  

11/637,255

  

12/11/2006

70    

  

RFID READERS AND SYSTEMS INITIALIZING AFTER ANTENNA SWITCH AND METHODS

  

11/774,338

  

7/6/2007

71    

  

RFID Reader Q-Parameter Aided by RF Power Measurement

  

11/622,686

  

1/12/2007

72    

  

DECODING WITH MEMORY IN RFID SYSTEM

  

11/717,477

  

3/12/2007

73    

  

RFID TAGS WITH SUBSTANTIALLY SIMILAR POWER CONSUMPTION WHEN CHECKING INCOMING
PASSWORD BITS

  

11/707,728

  

2/16/2007

74    

  

MASKING RFID TAG POWER CONSUMPTION WHEN CHECKING INCOMING PASSWORD BITS

  

11/707,793

  

2/16/2007

75    

  

Radio Frequency Identification Tag Antenna Assembly

  

29/285,843

  

4/11/2007

76    

  

RFID READERS AND SYSTEMS WITH ANTENNA SWITCHING UPON DETECTING TOO FEW TAGS AND
METHODS

  

11/749,281

  

5/16/2007

77    

  

RFID TAGS COMBINING SIGNALS RECEIVED FROM MULTIPLE RF PORTS

  

11/803,995

  

5/15/2007

78    

  

RFID TAG CIRCUIT DIE WITH SHIELDING LAYER TO CONTROL I/O BUMP FLOW

  

11/891,391

  

8/10/2007

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

79    

  

DEVICES AND METHODS FOR GENERATING REFERENCE CURRENT HAVING LOW TEMPERATURE
COEFFICIENT DEPENDENCE

  

11/981,396

  

10/30/2007

80    

  

RFID READER DEVICES AND METHODS THEREOF

  

11/807,115

  

5/25/2007

81    

  

RFID READER SYSTEMS AND METHODS OF ASSEMBLY

  

11/807,118

  

5/25/2007

82    

  

RFID TAGS WITH LONG RANGE ON-CHIP ANTENNAS AND METHODS OF MAKING

  

11/823,193

  

6/26/2007

83    

  

RFID READERS SYSTEMS AND METHODS FOR EARLY HOPPING OUT OF A FREQUENCY CHANNEL IN
THE PRESENCE OF RF INTERFERENCE

  

11/849,737

  

9/4/2007

84    

  

ETCH BEFORE GRIND FOR SEMICONDUCTOR DIE SINGULATION

  

11/891,392

  

8/9/2007

85    

  

RFID TAG CHIPS AND TAGS REFRAINING FROM PARTICIPATING IN A SUBSEQUENT
INVENTORYING ATTEMPT AND METHODS

  

12/057,467

  

3/28/2008

86    

  

SOFTWARE FOR EXPOSING MULTIPLE RFID READER APPLICATION PROGRAMMING INTERFACES

  

11/ 923,774

  

10/25/2007

87    

  

DEVICES, SYSTEMS AND METHODS FOR GENERATING REFERENCE CURRENT FROM VOLTAGE
DIFFERENTIAL HAVING LOW TEMPERATURE COEFFICIENT

  

11/981,387

  

10/30/2007

88    

  

RFID READERS SYSTEMS AND METHODS FOR HOPPING AWAY FROM A FREQUENCY CHANNEL WITH
RF INTERFERENCE

  

11/849,804

  

9/4/2007

89    

  

RFID-EQUIPPED STATIONS FOR HANDLING PASSING TAGGED ITEMS AND METHODS

  

11/949,124

  

12/3/2007

90    

  

RFID TAGS WITH SYNCHRONOUS POWER RECTIFIER

  

12/042,117

  

3/4/2008

91    

  

RFID TAG WITH DOUBLE -SWITCH RECTIFIER

  

12/042,141

  

3/4/2008

92    

  

EXTENDING AN RFID READER API

  

11/959,592

  

12/19/2007

93    

  

RFID TAG CHIPS AND TAGS CAPABLE OF BACKSCATTERING MORE CODES AND METHODS

  

12/112,699

  

4/30/2008

94    

  

BROKEN-LOOP RFID READER ANTENNA FOR NEAR FIELD AND FAR FIELD UHF RFID TAGS

  

29/303,658

  

2/14/2008

95    

  

BROKEN-LOOP RFID READER ANTENNA FOR NEAR FIELD AND FAR FIELD UHF RFID TAGS

  

29/303,663

  

2/14/2008

96    

  

METHODS FOR EXPOSING MULTIPLE RFID READER APPLICATION PROGRAMMING INTERFACES

  

11/923,968

  

10/25/2007

97    

  

DISCRIMINATING BETWEEN RFID TAG CODES READ INTENTIONALLY AND UNINTENTIONALLY

  

11/949,218

  

12/3/2007

98    

  

READING CODES OF RFID TAGS INCOMING AT PREMISES AND REMOVING THEM LATER AS THEY
EXIT

  

12/018,937

  

1/24/2008

99    

  

RFID TAG CHIPS AND TAGS COMPLYING WITH ONLY A LIMITED NUMBER OF REMAINING
COMMANDS, AND METHODS

  

12/035,379

  

2/21/2008

100    

  

CAUSING RFID TAGS TO REPLY USING CHANGED REPLY TIMING

  

12/035,397

  

2/21/2008

101    

  

VOLTAGE REFERENCE CIRCUIT WITH LOW-POWER BANDGAP

  

12/108,311

  

4/23/2008

102    

  

RFID TAG WITH REDUNDANT NON-VOLATILE MEMORY CELL

  

12/020,522

  

1/26/2008

103    

  

RFID TAG HAVING NON-VOLATILE MEMORY DEVICE HAVING FLOATING-GATE FETS WITH
DIFFERENT SOURCE-GATE AND DRAIN-GATE BORDER LENGTHS

  

12/006,330

  

12/31/2007

104    

  

RFID TAG SEMICONDUCTOR CHIP WITH MEMORY MANAGMENT UNIT (MMU) TO MAKE ONLY ONE
TIME PROGRAMMABLE (OTP) MEMORY APPEAR MULTIPLE TIMES PROGRAMMABLE (MTP)

  

12/006,321

  

12/31/2007

105    

  

RADIO FREQUENCY IDENTIFICATION DEVICE POWER-ON RESET MANAGEMENT

  

11/965,359

  

12/27/2007

106    

  

RADIO FREQUENCY IDENTIFICATION DEVICE ELECTROSTATIC DISCHARGE MANAGEMENT

  

11/965,307

  

12/27/2007

107    

  

Radio Frequency (RFID) Tag Including Configurable Single Bit/Dual Bits Memory

  

12/012,910

  

2/5/2008

108    

  

PREMISES ADAPTED TO READ CODES OF INCOMING RFID TAGS AND REMOVING THEM LATER AS
THEY EXIT

  

12/019,030

  

1/24/2008

109    

  

RFID READERS CO-EXISTING WITH OTHER ISM-BAND DEVICES

  

12/056,120

  

3/26/2008

110    

  

CAUSING RFID TAG TO CHANGE HOW MANY REMAINING COMMANDS IT WILL COMPLY WITH

  

12/035,372

  

2/21/2008

111    

  

RFID TAGS REPLYING USING CHANGED REPLY TIMING

  

12/035,393

  

2/21/2008

112    

  

FACILITATING RFID TAGS TO REFRAIN FROM PARTICIPATING IN A SUBSEQUENT
INVENTORYING ATTEMPT

  

12/057,509

  

3/28/2008

113    

  

CAUSING RFID TAGS TO BACKSCATTER MORE CODES

  

12/112,832

  

4/30/2008

 

--------------------------------------------------------------------------------

 

114    

  

METHODS TO DISINCENTIVIZE SELLERS FROM SELLING WITHOUT AUTHORIZATION

  

12/122,327

  

5/16/2008

115    

  

ADJUSTING COMMUNICATION PARAMETERS WHILE INVENTORYING RFID TAGS

  

12/133,180

  

6/4/2008

 

--------------------------------------------------------------------------------

 

 

 

FOREIGN (INTL & NATL) APPLICATION FILED AND PENDING — RFID

 

 

 

 

 

 

 

 

 

 

 

 

1    

  

RFID READERS TRANSMITTING AND RECEIVING WAVEFORM SEGMENT WITH ENDING-TRIGGERING
TRANSITION

  

5785584.3

  

8/9/2005

2    

  

RFID READERS SYSTEMS AND METHODS FOR EARLY HOPPING OUT OF A FREQUENCY CHANNEL IN
THE PRESENCE OF RF INTERFERENCE

  

PCT/US2007/019360

  

9/5/2007

 

PROVISIONAL APPLICATION FILED AND PENDING — RFID

 

Item No.

  

Filed regular - formal title

  

Filed serial number

  

Filed date

1    

  

MULTIPLEXING RFID ANTENNA MODULES

  

61/027,005

  

2/7/2008

2    

  

REDUNDANT DIFFERENTIAL RFID TAGGING SCHEME FOR ITEM AUTHENTICATION

  

61/005,521

  

12/4/2007

3    

  

READER ANTENNA ARRAY PROCESSING FOR HIGH DATA RATE

  

61/046,614

  

4/21/2008

 

  

ROBUST RFID

  

 

  

 

4    

  

EXPEDITED RFID TAG SINGULATION USING GEN2 TRUNCATED EPC

  

61/039,916

  

3/27/2008

5    

  

A HV LDMOS DEVICE IN CMOS PROCESS

  

61/003,017

  

11/13/2007

6    

  

RFID TAG ASSEMBLY MACHINE AND METHODS

  

60/997,493

  

10/3/2007

7    

  

TAG POPULATION ESTIMATION

  

61/040,922

  

3/31/2008

8    

  

USE CLASS1 GEN2 (C1G2) AS NETWORK PROTOCOL

  

61/023,359

  

1/24/2008

9    

  

RFID SECURITY WITH ACCESS PASSWORD

  

61/001,257

  

10/30/2007

10    

  

RFID USING PASSWORD STORED IN TAG FOR AUTHENTICATION

  

61/021,591

  

1/16/2008

11    

  

AUTOMATIC TUNING OF RFID TAG COMMISSIONING

  

60/966,069

  

8/24/2007

12    

  

RFID BULK-WRITE

  

61/003,627

  

11/19/2007

13    

  

BULK WRITE ALGORITHM FOR RFID READER SYSTEM

  

60/931,180

  

5/21/2007

14    

  

RFID BULK-WRITE

  

61/004,275

  

11/26/2007

15    

  

RFID BULK-WRITE WITH SECONDARY DATA CARRIER

  

61/005,250

  

12/4/2007

16    

  

EXPEDITED RFID TAG ASSEMBLY METHOD

  

61/035,710

  

3/11/2008

17    

  

RFID TAG WITH POS PASSWORD OF FLEETING VALIDITY FOR EAS

  

61/031,656

  

2/26/2008

18    

  

RFID READERS MODIFYING TAG INTERNAL OPERATIONS

  

61/028,644

  

2/14/2008

19    

  

LARGER RFID READER TRANSMIT POWER WHILE SUPPLIED BY POWER OVER ETHERNET (POE)

  

61/027,379

  

2/8/2008

20    

  

RFID TAG DYNAMICALLY ADJUSTING CLOCK FREQUENCY

  

61/036,422

  

3/13/2008

21    

  

RFID TAG HAVING EAS FEATURE WITH PRIVATIZATION

  

61/043,049

  

4/7/2008

22    

  

RFID READER SYSTEM WITH ADAPTABLE ANTENNA

  

61/050,924

  

5/6/2008

23    

  

RFID READER ANTENNA WITH MEANDER SLOT

  

61/042,177

  

4/3/2008

24    

  

RFID TAGS BACKSCATTERING ALTERNATING VERSIONS OF CODE, AND READERS FOR THEM

  

61/047,653

  

4/24/2008

25    

  

CACHING RFID TAG TID INFORMATION BY RFID READER

  

61/048,505

  

4/28/2008

26    

  

RFID READERS LIMITING PASSWORD THEFT

  

61/039,040

  

3/24/2008

27    

  

DETECTING UNAUTHORIZED READERS / TAG ACCESS

  

61/003,632

  

11/19/2007

28    

  

DETECTING AND REACTING TO UNAUTHORIZED READERS / TAG ACCESS BY ROGUE IN PREMISES

  

61/021,595

  

1/16/2008

29    

  

BUSINESS METHOD OF RFID INSPECTION AND ANTI-COUNTERFEITING

  

60/966,066

  

8/24/2007

30    

  

RFID READER ANTENNA DESIGN: “CACTUS”

  

60/995,042

  

9/24/2007

31    

  

RFID ANTENNA WITH MULTIMODE RADIATING ELEMENTS

  

60/995,200

  

11/1/2007

32    

  

RFID TAGS MADE FROM MOTHER CHIPS AND ONE OR MORE CHIP ANTENNAS AND METHODS OF
MAKING

  

60/956,163

  

8/16/2007

33    

  

RFID TAGS BACKSCATTERING ALTERNATE VERSIONS OF CODE, AND READERS THEREFOR

  

61/053,331

  

5/15/2008

34    

  

RFID TAGS SAFER IN HIGH RF ENERGY ENVIRONMENT AND METHODS FOR MAKING

  

61/054,412

  

5/19/2008

35    

  

CONTROLLING NUMBER FILLED IN SLOT COUNTER OF RFID TAGS

  

61/055,371

  

5/22/2008

36    

  

RFID TAGS SAFER IN HIGH RF ENERGY ENVIRONMENT AND METHODS FOR MAKING

  

61/055,800

  

5/23/2008

37    

  

NOVEL IC DIE FORM FACTOR, AND METHOD OF MAKING

  

61/058,170

  

6/2/2008

38    

  

RODS FOR GARMENT HANGERS ALSO IMPLEMENTING RFID READER ANTENNAS

  

61/059,651

  

6/6/2008

 

--------------------------------------------------------------------------------

 

39    

  

CELL FOR NON-VOLATILE MEMORY

  

61/061,004

  

6/12/2008

40    

  

CONTROLLING NUMBER FILLED IN SLOT COUNTER OF RFID TAGS FOR BEING INVENTORIED

  

61/061,011

  

6/12/2008

41    

  

RFID ILT MINI-GUARDRAIL ANTENNA

  

61/061,758

  

6/16/2008

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

US ISSUED PATENTS — RFID

 

 

 

 

1    

  

RFID TAGS ADJUSTING TO DIFFERENT REGULATORY ENVIRONMENTS, AND RFID READERS TO SO
ADJUST THEM AND METHODS

  

7,283,037

  

10/16/2007

2    

  

METHOD AND APPARATUS TO CONFIGURE AN RFID SYSTEM TO BE ADAPTABLE TO A PLURALITY
OF ENVIRONMENTAL CONDITIONS

  

7,026,935

  

4/11/2006

3    

  

RFID READER TO SELECT CODE MODULE

  

7,304,579

  

12/4/2007

4    

  

METHOD AND APPARATUS FOR CONTROLLED PERSISTENT ID FLAG FOR RFID APPLICATIONS

  

7,215,251

  

5/8/2007

5    

  

METHOD AND APPARATUS FOR CONTROLLED PERSISTENT ID FLAG FOR RFID APPLICATIONS

  

7,116,240

  

10/3/2006

6    

  

ADAPTABLE BANDWIDTH RFID TAGS

  

7,183,926

  

2/27/2007

7    

  

TESTING AND BURN-IN OF IC CHIPS USING RADIO FREQUENCY TRANSMISSION

  

7,312,622

  

12/25/2007

8    

  

RFID TAG DESIGN WITH CIRCUITRY FOR WAFER LEVEL TESTING

  

7,307,528

  

12/11/2007

9    

  

RFID READERS TRANSMITTING AND RECEIVING WAVEFORM SEGMENT WITH ENDING-TRIGGERING
TRANSITION

  

7,049,964

  

5/23/2006

10    

  

SINGLE RF OSCILLATOR SINGLE-SIDE BAND MODULATION FOR RFID READERS USING TONE
INSERTION DURING READER RECEPTION

  

7,107,022

  

9/12/2006

11    

  

RFID READERS AND RFID TAGS COMMUNICATING USING EXTENSIBLE BIT VECTORS

  

7,030,786

  

4/18/2006

12    

  

METHOD AND SYSTEM TO CALIBRATE AN OSCILLATOR WITHIN AN RFID CIRCUIT BY SELECTING
A CALIBRATION VALUE FROM A PLURALITY OF STORED CALIBRATION VALUES

  

7,120,550

  

10/10/2006

13    

  

METHOD AND SYSTEM TO GENERATE MODULATOR AND DEMODULATOR CLOCK SIGNALS WITHIN AN
RFID CIRCUIT UTILIZING A MULTI-OSCILLATOR ARCHITECTURE

  

7,253,719

  

8/7/2007

14    

  

RFID TAGS CALIBRATING BACKSCATTERING PERIOD ALSO FOR NON-INTEGER DIVIDE RATIOS

  

7,246,751

  

7/24/2007

15    

  

RFID READERS AND RFID TAGS EXCHANGING ENCRYPTED PASSWORD

  

7,245,213

  

7/17/2007

16    

  

RFID TAGS WITH ELECTRONIC FUSES FOR STORING COMPONENT CONFIGURATION DATA

  

7,307,529

  

12/11/2007

17    

  

RFID TAG USING HYBRID NON-VOLATILE MEMORY

  

7,307,534

  

12/11/2007

18    

  

RFID READERS TRANSMITTING AND RECEIVING WAVEFORM SEGMENT WITH ENDING-TRIGGERING
TRANSITION

  

7,187,290

  

3/6/2007

19    

  

RFID READERS AND RFID TAGS COMMUNICATING USING EXTENSIBLE BIT VECTORS

  

7,123,171

  

10/17/2006

20    

  

RADIO FREQUENCY IDENTIFICATION TAG ANTENNA ASSEMBLY

  

D548,225

  

8/7/2007

21    

  

RADIO FREQUENCY IDENTIFICATION TAG ANTENNA ASSEMBLY

  

D546,819

  

7/17/2007

22    

  

RADIO FREQUENCY IDENTIFICATION TAG ANTENNA ASSEMBLY

  

D546,822

  

7/17/2007

23    

  

RADIO FREQUENCY IDENTIFICATION TAG ANTENNA ASSEMBLY

  

D546,821

  

7/17/2007

24    

  

RADIO FREQUENCY IDENTIFICATION TAG ANTENNA ASSEMBLY

  

D546,820

  

7/17/2007

25    

  

RADIO FREQUENCY IDENTIFICATION TAG ANTENNA ASSEMBLY

  

D547,754

  

7/31/2007

26    

  

RFID Antenna Design

  

D543,976

  

6/5/2007

27    

  

RFID Antenna Design

  

D547,306

  

7/24/2007

28    

  

RADIO FREQUENCY IDENTIFICATION TAG ANTENNA ASSEMBLY

  

D563,397

  

3/4/2008

29    

  

RADIO FREQUENCY IDENTIFICATION TAG ANTENNA ASSEMBLY

  

D562,810

  

2/26/2008

30    

  

RFID TAG WITH BIST CIRCUITS

  

7,380,190

  

5/27/2008

31    

  

SINGLE RF OSCILLATOR SINGLE-SIDE BAND MODULATION FOR RFID READERS WITH FREQUENCY
TRANSLATION AND FILTERING

  

7,382,257

  

6/3/2008

32    

  

Broken-Loop RFID Reader Antenna for Near Field and Far Field UHF RFID Tags

  

D570,337

  

6/3/2008

33    

  

METHOD AND SYSTEM TO BACKSCATTER MODULATE A RADIO- FREQUENCY SIGNAL FROM AN RFID
TAG IN ACORDANCE WITH BOTH AN OSCILLATION FREQUENCY SIGNAL AND A COMMAND SIGNAL

  

7,388,468

  

6/17/2008

 

--------------------------------------------------------------------------------

 

 

 

Appendix A

Defined Terms

The following terms, as used herein, have the following meanings:

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.

“Assert” shall mean to bring or initiate any action before any legal, judicial,
arbitration, administrative, executive or other type of body or tribunal that
has or claims to have authority to adjudicate such action in whole or in part.
Examples of such body or tribunal include United States State and Federal
Courts, the United States International Trade Commission and any foreign
counterparts of any of the foregoing. “Assertion” means the bringing or
initiating of any such action.

“Business Day” shall mean any day of the year on which national banking
institutions in California are open to the public for conducting business and
are not required or authorized to close.

“Change of Control” of a Person shall mean (a) the acquisition of such Person by
another Person or group by means of any transaction or series of related
transactions (including any stock acquisition, reorganization, merger or
consolidation), whether accomplished directly or indirectly, other than a
transaction or series of transactions in which the holders of the voting
securities of such Person outstanding immediately prior to such transaction
continue to retain (either by such voting securities remaining outstanding or by
such voting securities being converted into voting securities of the surviving
entity), as a result of shares in such Person held by such holders prior to such
transaction, at least fifty percent (50%) of the total voting power represented
by the voting securities of such Person or such surviving entity outstanding
immediately after such transaction or series of transactions, or (b) a sale,
lease or other conveyance of substantially all of the assets of such Person.

“Covered Purchaser Party” shall mean Purchaser, its Affiliates and any direct or
indirect customers, distributors, officers, directors, agents and/or contractors
of Purchaser (or its Affiliates).

“Covered Seller Party” shall mean Seller, its Affiliates and any [***],
manufacturers, distributors, officers, directors, agents and/or contractors of
Seller (or its Affiliates).

“Field of Use” shall mean RFID systems in which [***]. For the avoidance of
doubt, the Field of Use does not encompass any Seller Proprietary Product.

 

--------------------------------------------------------------------------------

 

 

 

“Flash Memory Products” shall mean non-volatile Integrated Circuits capable of
storing data that are electrically programmable and electrically erasable, or
magnetically alterable to define a logical state, including both floating gate
and non-floating gate designs.

“Intellectual Property” shall mean all intellectual property rights arising from
or in respect of the following, whether protected, created or arising under the
Laws of the United States or any other jurisdiction or under any international
convention: (a) all patents and applications therefor, including all
continuations, divisionals, and continuations-in-part thereof and patents
issuing thereon, along with all reissues, reexaminations and extensions thereof
(collectively, “Patents”); (b) all trademarks, service marks, trade names, trade
dress, logos, corporate names and other source or business identifiers, together
with the goodwill associated with any of the foregoing, along with all
applications, registrations, renewals and extensions thereof (collectively,
“Marks”); (c) all Internet domain names; (d) all copyrights and mask works,
along with all applications, registrations, reversions, extensions and renewals
thereof (collectively, “Copyrights”); and (e) trade secrets and rights in
information that is not generally known or readily ascertainable through proper
means (“Trade Secrets”).

“Integrated Circuit” shall mean an integrated unit comprising one or more active
and/or passive circuit elements associated on one or more substrates, such unit
forming, or contributing to the formation of, a circuit for performing
electrical functions (including, if provided therewith, housing and/or
supporting means). The definition of Integrated Circuit shall also include any
and all firmware, microcode or drivers, if needed to cause such circuit to
perform substantially all of its intended hardware functionality, whether or not
such firmware, microcode or drivers are shipped with such integrated unit or
installed at a later time.

“Licensed Claims” shall mean only those claims of the Seller Licensed Patents
that would be infringed by the Products in standalone form only as sold by
Purchaser, including the manufacture, sale or other disposition thereof. For the
avoidance of doubt, Licensed Claims shall not include any claims other than
those set forth in the preceding sentence even if contained in the same Seller
Licensed Patent as Licensed Claims.

“Licensed Products” shall mean Products and Substantially Identical Products
that are offered for sale or sold as a Purchaser product.

“Non-Disclosure Agreement” shall mean Intel Corporate Non-Disclosure Agreement
Number 7137598 by and between the Parties, dated as of April 5, 2001, as amended
June 6, 2007.

“Person” shall mean any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental body or other entity.

“Processor” shall mean any Integrated Circuit or combination of Integrated
Circuits capable of processing digital data, such as a microprocessor or
coprocessor (including a math coprocessor, graphics coprocessor, or digital
signal processor).

 

--------------------------------------------------------------------------------

 

 

 

“Product” shall mean: (a) UHF RFID Reader transceiver silicon code-named
“Tilden1” [***].

“Purchaser Patents” shall mean all Patents owned or controlled by Purchaser as
of the Closing Date, and any other Patents filed by Purchaser after the Closing
Date entitled to claim a priority date on or before the Closing Date, excluding
the Patents pertaining to RFID, all of which are set forth on Schedule A hereto.

“Restricted Documents” means items listed under the following parts of Exhibit A
to the Asset Purchase Agreement: Section 2.1(b), “Marketing Development Kit
Assets” listed under Section 2.1(d), Section 2.1(e) and Section 2.1(f) (except
third-party software tools and licenses underlying the items listed under the
heading “Application Software Code Developed from Third-Party Licenses and
Tools”).

“RFID” means radio-frequency identification.

“Seller Architecture Emulator” shall mean software, firmware, or hardware that,
through emulation, simulation or any other process, allows a computer that does
not contain a Seller Compatible Processor (or a Processor that is not a Seller
Compatible Processor) to execute binary code that is capable of being executed
on a Seller Compatible Processor.

“Seller Bus” shall mean a proprietary bus or other data path first introduced by
Seller or any Seller Affiliate: (a) that is capable of transmitting and/or
receiving information within an Integrated Circuit or between two or more
Integrated Circuits, together with the set of protocols defining the electrical,
physical, timing and functional characteristics, sequences and control
procedures of such bus or data path; (b) which neither Seller nor any Seller
Affiliate (during any time such Seller Affiliate has met the requirements of
being a Affiliate) has granted a license or committed to grant a license through
its participation in a government sponsored, industry sponsored, or
contractually formed group or any similar organization that is dedicated to
creating publicly available standards or specifications; and (c) which neither
Seller nor any Seller Affiliate (during any time such Seller Affiliate has met
the requirements of being a Affiliate) has publicly disclosed without an
obligation of confidentiality.

“Seller Compatible Chipsets” shall mean one or more Integrated Circuits that
alone or together are capable of electrically interfacing directly (with or
without buffering or pin re-assignment) with a Seller Compatible Processor to
form the connection between the Seller Compatible Processor and any other device
(or group of devices), including Processors, input/output devices, networks, and
memory.

“Seller Compatible Compiler” shall mean a compiler that generates object code
that can, with or without additional linkage processing, be executed on any
Seller Processor.

 

 

 

--------------------------------------------------------------------------------

 

 

 

“Seller Compatible Processor” shall mean any Processor that: (a) can perform
substantially the same functions as a Seller Processor by compatibly executing
or otherwise processing: (i) a substantial portion of the instruction set of a
Seller Processor, (ii) object code versions of applications or other software
targeted to run on or with an Seller Processor or (iii) binary code that is
capable of being executed on a Seller Processor, in order to achieve
substantially the same result as a Seller Processor; or (b) is substantially
compatible with a Seller Bus.

“Seller Licensed Patents” shall mean Patents owned by Seller as of the Closing,
including reissuances thereof, that Seller can license without obligation to pay
a royalty. Seller Licensed Patents do not include, however, any Patents that are
only embodied in any Seller Product, Seller Chipset, Seller Processor, or third
party products that are integrated into a Product.

“Seller Licensed Trade Secrets” shall mean the Trade Secrets (a) known to the
Transferred Employees and/or (b) embodied by the Technical Information, and, in
each case (a) and (b), to the extent not assigned to Purchaser pursuant to the
Asset Purchase Agreement and existing with the Products. Notwithstanding the
foregoing sentence, Seller Licensed Trade Secrets shall not include any Trade
Secrets related to any Seller proprietary products and technologies not
transferred to Purchaser under the Asset Purchase Agreement (including, without
limitation, microprocessors, chipsets, flash memory and manufacturing ) or any
Seller Proprietary Products.

“Seller Processor” shall mean a Processor, or proprietary extension of a third
party Processor, first developed by, for or with substantial participation by
Seller or any Seller Affiliate, or the design of which has been purchased or
otherwise acquired by Seller or any Seller Affiliate, including without
limitation the Intel  x86 architecture, Core™, Celeron  , Pentium  , Xeon™,
Itanium  , MXP, IXP, 80860 and 80960 microprocessor families, and the 8087,
80287, and 80387 math coprocessor families.

“Seller Product” shall mean any product manufactured, sold or distributed under
any of Seller’s Marks by or on behalf of Seller or any of its Affiliates.

“Seller Proprietary Product” shall mean Seller Compatible Processors, Seller
Architecture Emulators, Seller Compatible Compilers, Seller Compatible Chipsets,
Seller Wireless Chipsets (excluding [***]), any product that contains or
implements any Seller Bus, and Flash Memory Products.

“Seller Wireless Chipsets” shall mean one or more Integrated Circuits that alone
or together are capable of implementing one or more wireless communications
protocols.

“Substantially Identical Product” shall mean any product that is derived from
and is substantially identical to a Product, and that can reasonably be
considered the next version of, next generation of or natural successor to a
Product, including bug fixes and error corrections for a Product.

 

 